Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 08/27/2021 is acknowledged.  The traversal is on the ground(s) that Groups I, II and III pose no search burden when examined together.  
The Examiner agrees that groups I (Claims 1-12), II (Claims 13-23) when examined together will pose no search burden. Group III (Claims 24-30) however poses a serious search burden along with group IV (Claims 31-36), since the mutually exclusive and patentably distinct features require different search strategies and differing key terms for making an appropriate determination of patentability. 
Groups I and II require a slot and key structure on the helical structure. Groups III and IV, in contrast require the slot and key components being on the tubing hanger (40).
Accordingly, groups I and II are being examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rytlewski et al (US 6,231,265). 

Rytlewski et al (US 6,231,265) discloses:
1. An apparatus, comprising: 
a helix structure (38) comprising: 
at least one helical surface (64); 
a plurality of orientation slots (bolt holes corresponding with 62) positioned around a perimeter of the helix structure, each of the orientation slots (bolt holes) being adapted to receive an orientation key (62); 
a component orientation slot (66) positioned adjacent a bottom end of the at 
least one helical surface (64); and 
a threaded bottom recess (84); and 
a threaded adjustable nut (82) that is adapted to be at least partially positioned in the bottom recess and threadingly coupled to the threaded bottom recess (84).  
2. The apparatus of claim 1, further comprising another helical surface (64), wherein an upper end of the at least one helical surface (64) and an upper end of the another helical surface (64) meet at an apex (tip of 64, shown in Figure 2A) and wherein the component orientation slot (66) is positioned adjacent a bottom end of the another helical surface (64).  
4. The system of claim 1, wherein the helix structure (38) further comprises a component landing surface (111) that is positioned vertically above at least a portion of the threaded adjustable nut (82).  
5. The apparatus of claim 1, wherein the plurality of orientation slots (bolt holes) are equally spaced. (Figure 2A illustrates such a spacing) 
7. The apparatus of claim 1, wherein the threaded adjustable nut (82) is an externally threaded adjustable nut and the threaded bottom recess (84) is an internally threaded bottom recess.  
9. The apparatus of claim 1, further comprising a component that comprises a component orientation key (114), wherein the component is adapted to land on the helix structure (38) and the component orientation key (114) is adapted to be positioned in the component orientation slot (66).  
10. The apparatus of claim 9, wherein the component is a tubing hanger (50, a hanger, is coupled to 40).  
11. The apparatus of claim 1, wherein the threaded adjustable nut (82) further comprises a bottom landing surface (102) that is adapted to engage a structure previously positioned in a wellhead (10).  
12. The apparatus of claim 11, wherein the structure previously positioned in a wellhead (10) comprises one of a casing hanger (50) or a bushing. 

Allowable Subject Matter
s 3, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-23 are allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/AARON L LEMBO/
Primary Examiner
Art Unit 3679